Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. (Pub No. US 2020/0006641 A1, hereinafter Liou) and further in view of Deshpande et al. (Pub No. US 2018/0309051 A1, hereinafter Deshpande).
	With regards to claim 1, Liou teaches a semiconductor device, comprising: 
a first magnetic tunneling junction (MTJ) and a second MTJ on a substrate (see Fig. 8, first/second MTJ 215); 
a first top electrode on the first MTJ and a second top electrode on the second MTJ (see Fig. 8, first/second top electrode 220 on 215); 
a passivation layer between the first MTJ and the second MTJ, wherein a top surface of the passivation layer comprises a V-shape and a valley point of the V-shape is higher than a bottom surface of the first top electrode (see Fig. 8, passivation layer 800 with V-shape with valley higher than bottom surface of 220); and 
an low-k dielectric layer on and directly contacting the passivation layer and around the first MTJ and the second MTJ (see Fig. 8, low-k dielectric layer 805 directly on passivation layer 800 and around first/second MTJ).
Liou, however, is silent teaching the low-k dielectric layer is an ultra low-k dielectric.
In the same field of endeavor, Deshpande teaches how ultra low k dielectrics are beneficial because as the growing of trend of shrinking devices, ultra low k dielectrics provide a means to minimize device RC delays, reduce power consumption, and reduce cross-talk between nearby interconnects (see ¶45).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a ultra low k dielectric into the dielectric layer for purposes of minimizing device RC delays, reduce power consumption, and reduce cross-talk between nearby interconnects as taught by Deshpande.
With regards to claim 2, Liou teaches the semiconductor device of claim 1, further comprising:
an inter-metal dielectric (IMD) layer on the substrate (see Fig. 8, IMD layer 245 on substrate 240); 
a first metal interconnection and a second metal interconnection in the IMD layer (see Fig. 8, first/second metal interconnection 235); and 
the first MTJ on the first metal interconnection and the second MTJ on the second metal interconnection (see Fig. 8, first/second MTJ 215 on first/second metal interconnection 235 respectively).

With regards to claim 4, Liou teaches the semiconductor device of claim 2, further comprising: 
a first spacer and a second spacer around the first MTJ (see Fig. 8, first/second spacer 500 around first 215); and 
a third spacer and a fourth spacer around the second MTJ (see Fig. 8, third/fourth spacer 500 around second 215).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou as applied to claim 1 above.
With regards to claim 8, Liou is silent teaching the semiconductor device of claim 1, wherein an angle of the V-shape is greater than 100 degrees.
It would have been obvious to one of ordinary skill to determine the optimum angle (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would arrive at the claimed angle since the deposition method and machinery utilized produces the claimed angle for ease and simplicity.

Allowable Subject Matter
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML